Filed 5/20/22 P. v. Alley CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083008
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F06906977)
                    v.

 RODGER DALE ALLEY, JR.,                                                                  OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Gary R. Orozco,
Judge.
         Audrey R. Chavez, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Clara M. Levers and Dina
Petrushenko, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Levy, J. and Poochigian, J.
                                     INTRODUCTION
       In 2008, appellant Rodger Dale Alley Jr. was convicted after a jury trial of first
degree murder and sentenced to 25 years to life plus two years for prior prison term
enhancements. His conviction and sentence were affirmed on direct appeal.
       In 2021, Alley filed a petition for resentencing pursuant to Penal Code1 section
1170.95, and asserted he was not the actual killer, he was convicted under the felony-
murder rule and/or the natural and probable consequences doctrine, and he could not be
now convicted of first or second degree murder because of the amendments to sections
188 and 189. The court denied the petition and found he was ineligible for relief.
       On appeal, Alley argues the matter must be remanded because the court failed to
appoint counsel, allow for briefing, or conduct a hearing to fully develop the record and
determine whether he made a prima facie case for relief, as required by section 1170.95.
We find the court’s statutory errors were not prejudicial and affirm.
                                          FACTS2
       At 7:15 a.m. on Sunday, June 11, 2006, an officer from the California Highway
Patrol responded to a dispatch about a vehicle blocking the road. He discovered a blue


       1  All further statutory citations are to the Penal Code unless otherwise indicated.
       2  As will be explained below, Alley was initially tried for murder with three
codefendants; the jury was unable to reach a verdict on the murder charge against Alley,
and a mistrial was declared as to his case. At Alley’s second jury trial, he was the only
defendant, and he was convicted of first degree murder. This court’s opinion in Alley’s
direct appeal did not contain a full factual statement of the evidence leading to Alley’s
murder conviction since it was limited to Alley’s appellate contentions that his right to
represent himself was violated and whether the reasonable doubt and conspiracy
instructions were erroneous as a matter of law.
        When Alley filed his petition for resentencing under section 1170.95, the People
filed an opposition that included as exhibits this court’s opinion from his direct appeal
and the complete set of instructions given to the jury at his second trial that resulted in his
first degree murder conviction.
        In the instant appeal from the denial of his section 1170.95 petition, this court
granted the People’s unopposed motion to incorporate by reference the entirety of the

                                              2.
pickup truck was abandoned in the middle of Central Avenue in a rural area of Fresno
County. The key was in the ignition, but the vehicle could not start, and no one was
present. There were sleeping bags, blankets, and construction equipment in the truck’s
bed. The vehicle was towed to a tow yard.
        On Monday, June 12, 2006, the owner of the tow yard contacted the police
because he found a dead body in the truck’s bed. The police arrived and found the body
of Courtney Rice in the truck’s bed, lying face down amidst sleeping bags, blankets, and
other items. A black, plastic garbage bag was over her head. When that bag was
removed, a white plastic bag was also over her head and a yellow towel was near her
face. There were multiple strips of black adhesive electrical tape on her head and in her
hair.
        The victim’s hands were restrained behind her back with handcuffs, and her pants
were pulled down. Her ankles were also restrained in handcuffs, and a white extension
cord was wrapped around her legs. The victim’s face was swollen, and her body
decomposed. Rice was identified by her fingerprints.
        The police returned to the rural location where the blue truck had been abandoned,
and they found a love seat had been dumped in the orchard across the street. A large hole
had been dug near the love seat.




record from Alley’s direct appeal that affirmed his murder conviction, in People v. Alley,
May 11, 2010, F055786.
       Since this court granted the motion to incorporate the record from his direct appeal
in case No. F055786, the following factual statement is from the evidence introduced at
Alley’s second jury trial that resulted in his first degree murder conviction.
       Judge Gary Orozco presided over Alley’s first and second jury trials, and he also
denied his section 1170.95 petition. We recite the facts to provide context for the court’s
denial of his petition and the parties’ arguments in this appeal. As will be explained
below, we will not rely on the factual summary to resolve the issues presented in this
appeal. (See § 1170.95, subd. (d)(3).)

                                            3.
Cause of Death
       The pathologist determined Rice had been dead for two to three days. The
handcuff marks and contusions on her wrists and ankles indicated she had been bound for
some time, and the marks occurred before death. There were clearing marks around the
victim’s mouth, consistent with electrical or some type of tape. There was no evidence of
strangulation.
       There was a hemorrhage below the right side of Rice’s scalp consistent with blunt
force trauma inflicted prior to death, but it was not the cause of death. An injury to her
right lip was consistent with blunt trauma, consistent with a towel being pushed into her
face to try and smother her. There were low amounts of alcohol and methamphetamine
in her system.
       The pathologist determined the victim’s cause of death was “probable asphyxia
due to binding and gagging,” meaning a lack of oxygen or an increase in the carbon
dioxide level in the blood. The pathologist testified that when he examined the victim’s
body in the truck bed, she was lying face down on her belly and her abdomen was
compressed, which meant the person’s breathing was compromised at the time of death.
“[A] restrained asphyxia [occurs] when somebody’s restraining this way with the hands
being handcuffed from behind, and … both the legs are held together by another pair of
handcuffs, and having been found on the belly, this compromises the person to breathe.
The main muscle in the body is the diaphragm, which separates the chest organs from the
abdominal organs. That cannot move when somebody is laying on the belly. A normal
person will move or get up or do everything to get out of that position. However, if …
you have handcuffs from behind, and laying on the belly as it is, the legs being tied, you
cannot move to a different position, so if you leave a person in this position for a long
time, the person can … build up asphyxia and ultimately can die that way.”




                                             4.
The Investigation
       Michelle Molina’s fingerprints were on the black plastic garbage bag that was over
the victim’s head. Joseph Lopez’s fingerprints were on the black electrical tape found in
the victim’s hair.
       The blue truck belonged to a construction company, and it had been in the
possession of an employee, Richard Juarez, who was Joseph Lopez’s brother. Lopez
lived with Juarez and had a key to his house. Juarez had parked the truck at his house on
West Swift Avenue on Friday, June 9, 2006, and left construction equipment in the
truck’s bed. The truck was still there on Saturday night, June 10, but Juarez discovered it
was gone on the morning of Sunday, June 11, 2006. The sleeping bags and blankets
found in the truck’s bed had not been there when Juarez parked the truck at his home on
Friday.
Michelle Molina’s Apartment
       On June 12, 2006, an officer responded to a second floor apartment (No. 212),
located in an apartment complex on North Fruit, in response to a call that the occupant of
the apartment may have been the female found in the pickup truck. The apartment’s front
door appeared to have been kicked in. No one was present when the officer arrived, but
it was later determined that Michelle Molina lived there.
       Inside the apartment, there was a blood smear near the front door that was over a
foot long. A mop in the kitchen had blood on it. There was an off-white stain on the
living room carpet and an empty box of black plastic garbage bags with yellow
drawstrings, consistent with the bag found over the victim’s head.
       A mirror was lying face up on the living room floor, and there was a piece of black
electrical tape on it. The fingerprints of Rodger Dale Alley, Jr. and Joseph Lopez were
found on the mirror.




                                            5.
       In the bathroom, a black plastic garbage bag with yellow ties was at the base of the
bathtub; it was similar to the black bag over the victim’s head. Michelle Molina’s
fingerprints were found on the black plastic bag found in the bathroom.
       Inside the bathtub, there was a six-inch piece of electrical tape in the drain, and
hair strands were on the tub’s side. The DNA profile from the hair strands were
consistent with Rice’s DNA profile.
       In the southeast bedroom, there was a mattress on the center of the floor, several
stains on the carpet, and brushing or rubbing marks on a one-foot-square stain.
       In the southwest (master) bedroom, there were black plastic garbage bags with
yellow ties on top of the bed. There were various items of paraphernalia related to the
Bulldog criminal street gang in the room.3 A brush with a bottle of stain remover, and a
garbage can with a black electrical cable and a knotted white cord, were also in the room.
       The officers found numerous green pellets throughout the apartment.
Arrest of Lopez
       Also on June 12, 2006, Joseph Lopez was arrested while standing near a Chevrolet
Malibu. Lopez threw some keys into the bushes just before he was arrested. The keys
were recovered and consisted of a handcuff key, and the keys to the Chevrolet. A
canister with hundreds of green plastic BBs was in the car’s trunk.
       Richard Juarez’s home on West Swift was searched. A box was in the backyard,
and it contained used pieces of black electrical tape rolled up into balls, with hair attached
to the pieces. The fingerprints of Lopez and Rice were found on the tape.




       3 A detective testified as the prosecution’s gang expert that Lopez and Molina
were members of the Eastside Fresno Bulldogs; Elbert Vargas, another codefendant, was
a member of the Northside Fresno Bulldogs; Alley was a member of the Lewis Street
Bulldogs; the Bulldogs are a criminal street gang; and the murder was conducted for the
benefit of the Bulldog gang. While the jury convicted Alley of first degree murder, it
found the gang special circumstance and gang enhancement were not true.

                                              6.
Sylvester Carter’s Trial Testimony
       Sylvester Carter testified for the prosecution that he was a member of the
Diamond Crips. He knew Courtney “Baby” Rice, the victim; and codefendants Joseph
“LB (Little Bulldog)” Lopez, Rodger “Drifter” Alley, Michelle Molina, and Elbert
“Smoker” Vargas. He knew Lopez was a member of the Bulldog gang, he believed
Molina was also a member because she had a lot of gang paraphernalia, and Lopez and
Molina were in a relationship. He did not know if Alley was a gang member.
       Carter had prior felony convictions for burglary, grand theft auto, and resisting
arrest, and had been in prison many times. He used crack cocaine, described himself as a
“ ‘crack head,’ ” and committed burglaries to support his drug use. Carter testified that
he entered into an agreement to testify truthfully in this case; he pleaded guilty to rape
and attempted rape of Rice with gang enhancements; and he could be sentenced to
between 16 to 21 years in prison.
       Carter testified he went to Molina’s second floor apartment on North Fruit on the
evening of June 9, 2006, so he could use drugs. When he arrived, the door was ajar, and
he walked inside. Lopez and Molina met him, and Vargas was sitting on a couch. Carter
believed Lopez and Molina were “a couple.”
       Lopez was holding a sawed-off shotgun with a pistol grip, and told him, “ ‘You
don’t want to be here right now, we doing something serious.’ ” Carter pushed his way
inside because he wanted to get high and thought the others just did not want him there.
He saw Courtney Rice on the floor, leaning against the hallway wall. Her hands were
cuffed behind her back, and handcuffs were on her feet. He later realized there was black
tape around her eyes.
       Lopez told Carter that Rice had been “running her mouth.” Carter thought that
meant she had been talking about illegal activities. Lopez told Carter to hit or kick Rice
to show he was willing to go along. Carter kicked her in the back. Carter and Vargas
used crack cocaine provided by Lopez.

                                              7.
       Carter said he smoked a lot of crack that night, but he remembered everything that
happened. Carter testified that Alley and Maria Coronado arrived at the apartment.
Lopez and Molina met them at the door, and they seemed worried about Coronado seeing
Rice. Lopez told Coronado, “ ‘I got to make sure you’re with this program,’ ” and told
her to hit or kick Rice. Alley told Coronado something like, “[C]ome on, let’s … just get
it over with, and let’s go in the back….” Carter thought Alley was anxious to go into
Molina’s bedroom and use drugs.
       Coronado said she was a gangster and saw this type of thing all the time, and she
kicked Rice in the back. Alley put his boot on Rice’s face, placed his hands on the wall
for leverage, and rubbed his toe in her face, and Rice moaned.
       Carter testified that Alley, Coronado, Lopez, and Molina went into Molina’s
(southwest) bedroom. Carter and Vargas were in the living room, and Rice remained in
the hallway.
       Lopez walked out of Molina’s bedroom with Alley and Coronado. Carter testified
that Lopez directed him to have anal intercourse with Rice. Carter initially declined.
Lopez and Molina forced Rice into the bathroom, removed her handcuffs and clothes,
and Molina washed her in the bathtub.
       Carter testified Alley and Coronado left the apartment. Rice was removed from
the tub, again placed in handcuffs, and Carter dragged her into the southeast bedroom.
Lopez again told Carter and Vargas to have sex with Rice, and then Lopez left the
apartment to get more drugs.
       Carter testified Vargas went into the southeast bedroom, left the room, and then
Carter went inside. Carter testified he did not complete a sexual act with Rice but wanted
the others to think he did.
       When Carter left the bedroom, only Molina and Vargas were in the apartment.
Molina went into the southeast bedroom, and Carter could hear her yelling at Rice.
Molina was also punching and kicking Rice.

                                            8.
       Carter testified that at one point, Rice was begging for water. He moistened a
towel and put it to her lips.
       Lopez, Alley, and Coronado returned to the apartment. Lopez asked Rice about
having sex with Carter and Vargas, and then he gave drugs to Carter and Vargas.
       Carter testified that Alley, Lopez, Coronado, and Molina went into Molina’s
(southwest) bedroom. Carter believed Alley and Coronado were a couple. Carter joined
them and everyone was using drugs. Carter, Lopez, and Vargas walked between the two
bedrooms, and they were using “crystal” and “crack.”
       Lopez was firing green pellets at Rice from an Airsoft gun. At one point, Lopez
pointed to Rice and asked Carter, “What do you think we should do?”
       Carter testified that around dawn (Saturday), he was in the southeast bedroom with
Alley, Lopez, and Rice. Alley and Lopez began talking. Carter left the bedroom and
went to the balcony off the front door to smoke with Molina and Coronado.
       Carter went back inside, and the door to the southeast bedroom was closed. He
could hear the muffled voices of Lopez and Alley inside that bedroom. Carter went back
to the front door balcony but discovered Molina, Coronado, and Vargas were downstairs.
He joined them on the first floor walkway in front of the apartment building.
       Carter testified there was music already being played in Molina’s apartment, and it
became much louder. Carter heard Rice screaming and yelling, “[N]o, stop, help.”
Carter heard thumping noises that sounded like someone kicking or stomping the ground,
and the windows sounded like they were being shattered. These sounds went on for three
to four minutes.
       Carter testified Lopez and Alley were still in the apartment when he heard the loud
music, stomping, and yelling. Carter was standing downstairs, next to Molina, when he
heard these sounds. Molina told Carter, “[Y]ou better not run,” and he told her the same
thing. Carter saw a maintenance man from the apartment complex walking toward them.
He became frightened and ran away.

                                            9.
       Later that day, Lopez called Carter and arranged a meeting at a Motel 6. Carter
went to the motel with two women. Vargas was already there, and Alley, Lopez, and
Coronado also arrived.
       Carter testified that at some later point, he was at an apartment complex near the
one where Molina lived, and he was waiting for his “connection.” Lopez and Vargas
drove by in a white Chevrolet Malibu. Lopez was driving and had a shotgun in his lap,
said they had to find a truck, and he also wanted to get some money to get high. Carter
convinced Lopez to trade the shotgun to his “connection” in exchange for drugs. Carter
got into the Chevrolet with Lopez and Vargas, and they went to the apartment complex
where Molina lived. Lopez’s brother arrived in another vehicle, appeared angry, and
Lopez left with him.
Maria Coronado’s Trial Testimony
       Coronado pleaded no contest to being an accessory after the fact and admitted a
gang enhancement in this case; she pleaded guilty in another case to possession of a
controlled substance while armed with a firearm, for a stipulated sentence of five years
on condition that she truthfully testify.
       Coronado testified she previously dated Alley’s brother, and she had an intimate
relationship with Alley. She knew Alley was a member of the Bulldog gang. She
regularly used methamphetamine and sold drugs.
       On the night of June 9, 2006, Alley called Coronado because he wanted to use
methamphetamine and asked if she had any. Coronado said yes. Alley told her to pick
him up at a certain location by an apartment complex. When she arrived, Alley and
Vargas got into her car. Coronado drove around for 45 minutes while Alley and Vargas
called people to find a place where they could use drugs. Vargas told her to drive back to
the apartment complex where she picked them up.
       Coronado parked at the apartment complex and followed Alley and Vargas
upstairs to Molina’s second floor apartment. Alley told Coronado that he really did not

                                            10.
want to take her there because his girlfriend was there. Coronado said she did not care,
and Alley could tell his girlfriend that she was his cousin.
       Coronado followed Alley and Vargas inside the apartment. Carter was sitting on
the couch and holding a sawed-off shotgun. Molina was sitting on the hallway floor.
Rice was lying on her stomach on the hallway floor, next to Molina. There was black
tape over Rice’s mouth, and she was blindfolded. Her hands were cuffed behind her
back, and there were handcuffs on her ankles. Lopez was firing BB pellets at Rice, and
Rice flinched when the pellets hit her body.
       Coronado testified the atmosphere in the apartment was very tense. Molina was
angry and yelling at Rice. Coronado followed Alley into the southeast bedroom. Lopez
was sitting on a mattress on the floor. Lopez was upset that Alley brought Coronado to
the apartment. Alley replied that Coronado was “cool.” Lopez told Coronado that Rice
was in this situation because she was going to “snitch.”
       At trial, Coronado admitted she had previously testified under oath that both
Lopez and Alley told her that Rice was in that situation because she was going to snitch.4
Coronado claimed she did not tell the truth in that prior testimony, insisted that only
Lopez said it, but admitted Alley was present when Lopez made the statement. Coronado
testified that she felt that she could not leave, or she could also be treated like Rice.
       Coronado and Alley smoked methamphetamine in the southeast bedroom, and
then went into the southwest bedroom. Coronado did not see Rice, but she saw Molina
running water in the bathtub and the shadow of someone in the tub.
       Coronado testified that she did not recall her prior statement to investigators, that
she told Alley she did not want to stay, and everyone looked at her in a panic. She


       4 When Coronado testified on direct examination, the prosecutor repeatedly used
the transcript of her prior testimony at Alley’s first trial, and her prior statements to the
police, to impeach her prior inconsistent statements. Each time, Coronado claimed she
lied during her prior testimony or in her prior statements.

                                              11.
testified Lopez asked Alley why he brought Coronado there. Coronado did not remember
her prior statement, that Lopez also told Alley that Alley knew what was happening there.
Alley told Lopez it was okay.
       Coronado testified that she asked Alley what was happening. Lopez said, “ ‘You
just don’t know how us gangsters do it, how us gangsters really get down.’ ” Coronado
knew Lopez was a member of the Bulldog gang. Coronado had also been in the Bulldogs
when she was younger.
       Coronado testified that Lopez asked Alley to go into the southeast bedroom with
him, and Alley did so. Coronado stayed in the southwest bedroom with Molina and
suggested they could leave by claiming they needed to buy some beer. Coronado and
Molina went to the balcony off the front door to smoke. Coronado did not see Rice in the
bathroom, kitchen, or living room when she went outside.
       Coronado and Molina returned to the apartment and went into the southwest
bedroom. Coronado heard loud rap music from behind the closed door of the southeast
bedroom. Carter and Vargas were in the living room but went into the southeast
bedroom. She had not seen Lopez or Alley leave the apartment. All of the men were in
the bedroom with Rice for 30 to 60 minutes. Carter joined the two women in the
southwest bedroom. Vargas went into the living room.
       Coronado testified Lopez left the southeast bedroom and told Molina and
Coronado to keep an eye on Carter and Vargas. Alley also left the southeast bedroom.
Coronado admitted that she had previously testified that both Lopez and Alley told the
two women to watch Carter and Vargas. She claimed that her prior testimony about
Alley was not truthful.
       Coronado testified that she left the apartment around 3:00 or 4:00 a.m. on
Saturday because she was angry. Alley, Lopez, Molina, Carter, and Vargas were still in
the apartment, but she did not see Rice. Coronado told Alley that she was going home to
change her clothes.

                                           12.
       Coronado admitted she previously stated that Alley called her after she left, she
told him she did not want to go back to the apartment, and Alley told her to hurry up and
return. Coronado insisted that Alley instead told her not to go back to the apartment and
he did not want her there.
       Coronado testified that she returned to Molina’s apartment around 5:00 or
6:00 a.m. Coronado admitted she previously testified that Alley said she had to come
back to the apartment, and he was waiting for her in the apartment’s carport when she
returned. Coronado claimed that did not happen and she lied about it.
       Coronado testified Alley was not at the apartment when she returned. Vargas was
asleep on the couch. Coronado went into the southwest bedroom, and Lopez and Molina
were there. Rice was lying on the floor of the southeast bedroom, with handcuffs on her
ankles.
       Coronado admitted she previously testified that when she returned to the
apartment, Alley was in the southwest bedroom with Lopez and Molina; Coronado
claimed she lied when she said that.
       Around 7:00 a.m. on Saturday, Carter went into the southeast bedroom where Rice
was. There was already music playing from that room, and the music became louder.
Lopez also went into the southeast bedroom and the music became even more loud.
Vargas then went into the southeast bedroom. They were there for 30 minutes with the
door closed.
       Coronado admitted that she previously testified that Alley also went into the
southeast bedroom with Lopez, Carter, and Vargas. Coronado again claimed she lied
about that.
       Coronado testified she went outside with Molina to smoke and then returned to the
southwest bedroom. The door to the southeast bedroom was still closed, and she did not
see anyone in the living room, kitchen, or bathroom. Carter and Lopez left the southeast
bedroom. Lopez was carrying the shotgun, and said, “ ‘This bitch … is going to have to

                                            13.
die.’ ” Coronado heard a woman in the southeast bedroom screaming. Coronado
claimed Alley was not in the apartment when this happened.
       Coronado admitted she previously testified that both Alley and Lopez walked out
of the southeast bedroom, and Alley was present when Lopez made the statement that she
had to die. Coronado again claimed she previously lied about that. Coronado also
admitted that she previously told investigators and testified under oath that Lopez called
Alley back into the southeast bedroom; she again claimed she lied about that.
       Coronado testified that she heard a woman screaming in the southeast bedroom.
Coronado and Carter were in the southwest bedroom. Coronado, Molina, and Carter
went downstairs and smoked. Carter left the apartment complex.
       Coronado was still outside and heard thumping sounds coming from Molina’s
apartment, like someone was jumping up and down, and the apartment’s windows were
vibrating with the thumping sounds. Coronado also heard Rice screaming in panic.
Lopez walked out of the apartment and met Coronado and Molina downstairs. Molina
told Lopez that Carter left. Lopez was upset and told Molina that he was going to look
for Carter.
       Coronado admitted she previously told investigators, and testified at the prior
hearing, that after she heard the screaming and stomping, both Lopez and Alley walked
out of the apartment and went downstairs to join Molina and Coronado. Coronado
further admitted she previously testified Alley was red and sweaty, and said he was hot;
and Alley said that no matter what they did, Rice would not die, and she was still
breathing. She also previously testified that Alley and Lopez were mad that Carter left,
Alley and Lopez yelled at the women about Carter leaving, and Alley went back into the
apartment. Coronado again claimed she did not tell the truth in her prior testimony, she
lied about Alley’s presence and statements, and that Vargas was the man who was red
and sweaty, and made the statement that Rice would not die.



                                            14.
       Coronado testified Lopez left the apartment complex to look for Carter. She went
back into the apartment with Molina. Vargas and Rice were still inside, and Coronado
claimed Alley was not there.
       Coronado admitted she previously testified that Alley also went back into the
apartment and entered the southeast bedroom, and the screaming and stomping started
again. Coronado admitted she previously testified that the screaming and stomping
stopped, Alley walked out of the bedroom, and he told Coronado that he was trying to
come up with a story. Coronado again claimed she lied in her prior testimony, insisted
Alley was not there, and Vargas was the man who went into the bedroom when the
stomping started again.
       Coronado testified that she left the apartment and got into her car. Alley returned
to the apartment complex and joined her in the car, and they waited for Molina and
Vargas. After waiting, Alley went upstairs to the apartment to call them, and then
returned to the car and acted “antsy.” Molina left the apartment, and she was carrying a
duffle bag; she put it in the trunk of Coronado’s car. Molina went back to the apartment
and then returned to Coronado’s car. Vargas appeared from the ground floor area of the
apartment complex and got into Coronado’s car.
       Coronado admitted that she previously told the police and testified that she asked
Alley if she could leave the apartment; Alley decided they would leave. She testified that
Alley talked about coming up with a story about where they were in case something
happened, and he decided they would say they were never there and did not know any of
the people involved; they had to keep their stories straight. Coronado again claimed she
previously lied about these statements.
       Coronado testified she drove to a Chevron market with Vargas, Alley, and Molina
because she wanted to buy a beer. She admitted that she previously testified Alley told
her to stop at the store so all four people would be seen on the store’s security camera,
and again claimed she lied in her prior testimony.

                                            15.
       Coronado testified that when they left the gas station, they went to the home of
Molina’s cousin and then to a home of a friend of Alley and Vargas. Coronado borrowed
money from the friend and rented a room at Motel 6. They talked about the body at
Molina’s apartment. It was decided that Coronado and Molina would clean the
apartment, and that Alley and Vargas would get rid of the body. Coronado drove Molina
to her mother’s house, where Molina picked up the spare key to her own apartment.
       Coronado admitted she previously testified that Alley told Coronado and Molina
that they had to clean the apartment, and Alley led the discussion about who would get
rid of the body.
       Coronado testified that she drove to a store with Molina, they bought cleaning
supplies and plastic trash bags, and returned to the apartment. Coronado and Molina tried
to clean the blood and fluids from the apartment’s floors and walls, and they wiped the
doors and handles for fingerprints. Coronado testified Rice’s body was in the southeast
bedroom, a towel was on her face, her pants were pulled down, and her legs were still
handcuffed together. Rice’s arms were not restrained. Lopez arrived at the apartment
and packed his belongings in a duffle bag.
       Coronado and Lopez went back to Motel 6, while Molina continued to clean the
apartment. Vargas was at the motel, and Alley and his girlfriend later arrived. Coronado
left the motel and attended her cousin’s birthday party. She left the party at 2:00 a.m. and
returned to the motel. Coronado admitted she previously testified that Alley told her she
had to return to the motel; she again claimed she had lied.
       Coronado testified that she later drove back to the apartment. Molina, Lopez, and
Vargas were there with an unknown female who was driving a white Chevrolet Malibu.
Alley arrived at the apartment complex and saw Coronado in the parking lot. Alley hit
Coronado in the chin, and said she was stupid to be there. Coronado admitted she
previously testified that Alley hit her because he wanted her to stay at the apartment;
Coronado claimed she lied about that.

                                             16.
       Coronado testified that Craig Mills was also at the apartment, and Alley was upset
that too many people were getting involved.5 Coronado admitted that she previously
testified that Alley told her to do what he said, or she would end up like Rice. Coronado
again claimed she lied in her prior testimony.
       Coronado testified that Alley left the complex, and Coronado went upstairs to the
apartment. Lopez, Molina, Vargas, and Craig Mills were inside. Rice’s body was on a
love seat. Lopez and Mills were trying to move the love seat out of the apartment, but
Rice’s body fell off. Lopez and Mills dragged the body into the living room, put it on a
futon, and rolled it up. They carried the body downstairs and put it in the back of a blue
truck. They also loaded the love seat into the truck’s bed.
       Lopez told Coronado to get into the truck with Molina. Lopez got into the white
Chevrolet, along with Vargas, Mills, and the unknown female. Molina drove the truck
and followed Lopez to his mother’s house, where he picked up a gas can. The unknown
female stayed at Lopez’s mother’s house. Coronado got out of the truck and sat in the
Chevrolet, because Molina was hysterical and driving crazy. Lopez decided Coronado
could stay in the Chevrolet and told Mills to get into the truck with Molina.
       Coronado testified that the two vehicles drove to a convenience store, and Lopez
filled the gas can. Molina drove the truck onto Highway 99 and got off at Central
Avenue, and the Chevrolet followed the truck. Lopez called Molina and directed her to
drive into an almond orchard and stop there. Lopez, Vargas, and Mills grabbed shovels
from the truck and started to dig a hole in the orchard. After about 15 minutes, Coronado
warned that a car was coming. They threw the shovels in the back of the truck, everyone
got back into the vehicles, and the two vehicles split up.




       5Mills was separately charged with being an accessory after the fact (§ 32) but he
was not tried with the other codefendants.

                                             17.
       Coronado testified that Lopez drove the Chevrolet to her house, where they ate
and used crack. Lopez and Vargas left the house on Sunday morning, and Coronado did
not join them.
       Coronado admitted that she told her lawyer and the police investigators that she
did not want to testify because Alley threatened her and her family, Alley passed the
threats to her through another prisoner, Alley said that he hoped she would not testify,
and she was “ ‘going to have to pay’ ” if she crossed him twice. Coronado claimed she
lied about these statements and there were never any threats.
       Detective Todd Frazier testified that he met with Coronado just prior to the start of
Alley’s second trial. Coronado was in custody at that time and said she had been
threatened. Coronado “was very concerned, scared, and stated she didn’t want to testify.”
Defense Evidence
       Alley testified at trial and admitted he had prior convictions for vehicle theft,
receiving stolen property, and evading an officer, and he had been released from prison
on June 8, 2006. Alley admitted he was at Molina’s apartment, but “called several
witnesses, and presented cellular phone records and other evidence” to support his
testimony “that he did not kill Rice and was not present at Molina’s apartment when the
alleged crimes took place. [Alley] also claimed he did not help move or dispose of
Rice’s body, although he initially agreed to help after he learned she was deceased.”
(People v. Alley, supra, F055786, at p. 3.)
                           PROCEDURAL BACKGROUND6
       On November 28, 2006, an information was filed in the Superior Court of Fresno
County charging codefendents Rodger Dale Alley Jr., Joseph Lopez, Michelle Molina,
Elbert Vargas, Sylvester Carter, Jr., and Maria Coronado with count 1, first degree
murder of Rice (§ 187, subd. (a)) with the gang special circumstance (§ 190.2,

       6 The following procedural background is taken from the instant appellate record,
and the record and opinion in Alley’s direct appeal in case No. F055786.

                                              18.
subd. (a)(22)) and the felony-murder-rape special circumstance (§ 190.2, subd. (a)(17));
and count 4, false imprisonment by violence of Rice (§ 236).
       All defendants except Coronado were charged with count 2, forcible rape of Rice
(§ 261, subd. (a)(2)); and count 3, attempted forcible rape of Rice (§§ 664, 261,
subd. (a)(2)), with tying/binding enhancements (§ 667.61, subd. (b)). There were gang
enhancements alleged as to all counts.
       On August 7, 2007, the matter was assigned to Judge Orozco for all purposes.
Plea Agreements
       On September 27, 2007, Coronado entered into an agreement to plead guilty to
being an accessory after the fact and admit a gang enhancement, for a stipulated term of
five years, upon completion of giving truthful testimony against the codefendants.
       On November 13, 2007, Carter entered into an agreement to plead guilty to
count 2, forcible rape, and count 3, attempted forcible rape, and admit the gang
enhancements; and also plead guilty to charges in an unrelated case for a sentence
between 16 to 21 years, upon completion of giving truthful testimony against the
codefendants.
       On January 7, 2008, a first amended information was filed that charged
codefendants Alley, Lopez, Molina, and Vargas with the same four counts and special
allegations; Coronado and Carter were no longer charged.
Alley’s First Trial
       On January 8, 2008, the joint jury trial began for codefendants Lopez, Alley,
Vargas, and Molina. Carter and Coronado testified as prosecution witnesses.
       On February 21, 2008, the jury returned its verdicts.
       As to Alley, the jury was unable to reach verdicts for count 1, murder, and count 4,
false imprisonment by violence, and the court declared mistrials on those counts. Alley
was found not guilty of count 2, forcible rape, and count 3, attempted forcible rape.



                                            19.
       Lopez was convicted of count 1, first degree murder with both special
circumstances found true; count 3, attempted forcible rape with the tying/binding
allegation; and count 4, false imprisonment by violence, with the gang enhancements
found true for all counts. He was found not guilty of count 2, forcible rape.
       Molina was found not guilty of count 1, murder, but convicted of the lesser
offense of involuntary manslaughter with the gang enhancement. As to Vargas, the jury
found him not guilty of count 1, murder, but was unable to reach verdicts on the lesser
offenses.
       Molina and Vargas were convicted of count 3, attempted forcible rape, with the
tying/binding allegation, and count 4, false imprisonment by violence, with gang
enhancements for both counts. They were found not guilty of count 2, forcible rape.
Alley’s Second Trial
       Prior to the start of his second trial, the court granted Alley’s motion to represent
himself pursuant to Faretta v. California (1975) 422 U.S. 806.
       On May 12, 2008, Alley’s second jury trial began on count 1, murder, and count 4,
false imprisonment. Judge Orozco again presided over the trial, and Alley was tried by
himself.
The Jury Instructions7
       At Alley’s second trial, the jury was instructed on aiding and abetting with
CALCRIM No. 400: “A person may be guilty of a crime in two ways. One, he or she
may have directly committed the crime. I will call that person the perpetrator. Two, he
or she may have aided and abetted a perpetrator, who directly committed the crime. A




       7 As previously noted, the People’s opposition to Alley’s petition included a
complete set of jury instructions given at Alley’s second trial that resulted in his murder
conviction; and the instructions are also before this court in the record from his direct
appeal in case No. F055786.

                                             20.
person is equally guilty of the crime whether he or she committed it personally or aided
and abetted the perpetrator who committed it.” (Italics added.)
       CALCRIM No. 401 stated:

              “To prove that the defendant is guilty of a crime based on aiding and
       abetting that crime, the People must prove that: 1. The perpetrator
       committed the crime; 2. The defendant knew that the perpetrator intended
       to commit the crime; 3. Before or during the commission of the crime, the
       defendant intended to aid and abet the perpetrator in committing the crime;
       and 4. The defendant’s words or conduct did in fact aid and abet the
       perpetrator’s commission of the crime.

              “Someone aids and abets a crime if he or she knows of the
       perpetrator’s unlawful purpose and he or she specifically intends to, and
       does in fact, aid, facilitate, promote, encourage, or instigate the
       perpetrator’s commission of that crime.

              “If all of these requirements are proved, the defendant does not need
       to actually have been present when the crime was committed to be guilty as
       an aider and abettor.” (Italics added.)
       CALCRIM No. 404 addressed voluntary intoxication and aiding and abetting: “If
you conclude that the defendant [Alley] was intoxicated at the time of the alleged crime,
you may consider this evidence in deciding whether the defendant: A. Knew that Joseph
Lopez, Michelle Molina, Elbert Vargas or Sylvester Carter intended to commit murder;
and B. Intended to aid and abet Joseph Lopez, Michelle Molina, Elbert Vargas or
Sylvester Carter in committing murder. Someone is intoxicated if he or she used any
drug, drink, or other substance that caused an intoxicating effect.” (Italics added.)
       The jury received CALCRIM No. 334, that it had to decide whether Carter and
Coronado were accomplices before it could consider their testimony, and that accomplice
testimony must be corroborated.
       CALCRIM No. 416, evidence of uncharged conspiracy, stated: “The People have
presented evidence of a conspiracy. A member of a conspiracy is criminally responsible
for the acts or statements of any other member of the conspiracy done to help accomplish



                                            21.
the goal of the conspiracy.” To prove defendant was a member of a conspiracy, the
People had to prove that defendant “intended to agree and did agree with Joseph Lopez,
Michelle Molina, Elbert Vargas, Sylvester Carter, or Maria Coronado to commit murder
and false imprisonment,” and “[a]t the time of the agreement, the defendant and one or
more of the other alleged members of the conspiracy intended that one or more of them
would commit murder and false imprisonment.” As will be discussed below, the
instruction listed several specific overt acts.
       CALCRIM No. 416 continued that for the jury to decide whether Alley and one or
more alleged members of the conspiracy intended to commit murder and false
imprisonment, the jury had to refer to the separate instructions defining those offenses.
       “The People must prove that the members of the alleged conspiracy had an
agreement and intent to commit murder and false imprisonment. The People do not have
to prove that any of the members of the alleged conspiracy actually met or came to a
detailed or formal agreement to commit one or more of those crimes. An agreement may
be inferred from conduct if you conclude that members of the alleged conspiracy acted
with a common purpose to commit the crime.” (Italics added.)
       CALCRIM No. 416 further stated: “The People contend that the defendant
conspired to commit one of the following crimes: Murder or False Imprisonment. You
may not find the defendant guilty under a conspiracy theory unless all of you agree that
the People have proved the defendant conspired to commit at least one of these crimes,
and you all agree which crime he conspired to commit. You must also all agree on the
degree of the crime.” (Italics added.)
       The jury received CALCRIM No. 520 on murder: “The defendant is charged in
Count 1 with murder in violation of … section 187. To prove that the defendant is guilty
of this crime, the People must prove that: 1. The defendant committed an act that caused
the death of another person; AND 2. When the defendant acted, he had a state of mind



                                              22.
called malice aforethought.” This instruction also defined express and implied malice.
(Italics added.)
       CALCRIM No. 521 further stated that Alley was guilty of first degree murder “if
the People have proved that he acted willfully, deliberately, and with premeditation. The
defendant acted willfully if he intended to kill. The defendant acted deliberately if he
carefully weighed the considerations for and against his choice and, knowing the
consequences, decided to kill. The defendant acted with premeditation if he decided to
kill before committing the act that caused death.” (Italics added.)
       Also as to murder, the jury received CALCRIM No. 625, voluntary intoxication:
“You may consider evidence, if any, of the defendant’s voluntary intoxication only in a
limited way,” to decide “whether the defendant acted with an intent to kill, or the
defendant acted with deliberation and premeditation.” (Italics added.)
       The jury was instructed on the gang special circumstance for murder and the gang
enhancements for murder and false imprisonment.
       The jury was not instructed on the felony-murder-rape special circumstance, the
felony-murder rule, the natural and probable consequences doctrine, or any underlying
offenses aside from the elements of the charged offenses of murder and false
imprisonment by violence.
Conviction and Sentence
       On June 12, 2008, the jury found Alley guilty of count 1, first degree murder; it
found the gang special circumstance and gang enhancement were not true.
       Alley was found not guilty of count 4, false imprisonment by violence. The court
found two prior prison term enhancements true.
       On July 28, 2008, the trial court denied Alley’s new trial motion and sentenced
him to 25 years to life for first degree murder, plus two consecutive one-year terms for
the prior prison term enhancements.



                                            23.
Direct Appeal
       On May 11, 2010, this court affirmed Alley’s conviction and sentence in his direct
appeal. (People v. Alley, supra, F055786.) We rejected his arguments that the court
erroneously denied his motions pursuant to People v. Marsden (1970) 2 Cal.3d 118, that
were prior to his first trial. As to his second trial, we rejected his claims that the use of
physical restraints on him, when he represented himself, violated his constitutional rights
to due process, a fair trial, and self-representation; the court did not impermissibly burden
his right to testify by requiring him to comply with a question/answer format rather than
in a narrative form; and the court did not erroneously instruct on the burden of proof and
reasonable doubt standards. (People v. Alley, supra, F055786, pp. 4–12, 14–22.)
       We also rejected Alley’s argument that his murder conviction had to be reversed
because the conspiracy instructions allowed the jury to convict him based on overt acts
that occurred after the homicide. We noted the jury received CALCRIM No. 416, that
stated in relevant part, that a member of a conspiracy was criminally responsible for the
acts or statements of any other member of the conspiracy, done to help accomplish the
goal of the conspiracy, and the People had to prove that Alley, or Lopez, Molina, Vargas,
Carter, or Coronado, or all of them, committed at least one of the following overt acts “to
accomplish Murder and False Imprisonment.” (People v. Alley, supra, F055786, pp. 12–
14.) These overt acts were selecting a victim, obtaining handcuffs, obtaining tape,
bathing the victim, obtaining a yellow towel, obtaining plastic garbage bags, cuffing and
uncuffing the victim at various times, disrobing the victim, moving the victim to different
locations within the apartment, “kill[ing] or assist[ing] in killing the victim,” plus acts
that occurred after the homicide, including obtaining cleaning supplies, cleaning the
apartment, obtaining a vehicle to dispose of the body, and attempting to dispose of the
body. (Id. at pp. 13–14.)
       This court held that any error in listing overt acts that occurred after the murder
was harmless because “[t]he commission of the target offense in furtherance of a

                                              24.
conspiracy necessarily satisfies the overt act requirement,” and the court’s instructions
properly defined an overt act and the other elements of conspiracy. “By finding appellant
guilty of murder, the jurors necessarily agreed that appellant, one of his alleged
coconspirators, or all of them, had committed such an act, i.e., “killed or assisted in
killing the victim.” (People v. Alley, supra, F055786, at p. 14.)
                        ALLEY’S SECTION 1170.95 PETITION
       The instant appeal is from the denial of Alley’s petition for resentencing of his
murder conviction, filed in pro. per. on January 6, 2021, pursuant to section 1170.95.
Alley requested appointment of counsel.
       The petition was supported by Alley’s declaration, signed under penalty of
perjury, where he checked boxes on a preprinted form that he was entitled to resentencing
under section 1170.95 because a complaint or information was filed against him that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine; at trial, he was convicted of first or second
degree pursuant to the felony-murder rule or the natural and probable consequences
doctrine; and he could not now be convicted of first or second degree murder under the
amended versions to sections 188 and 189 because he was not the actual killer, he did
not, with the intent to kill, aid, abet, counsel, command, induce, solicit, request, or assist
the actual killer in the commission of first degree murder, and he was not a major
participant and did not act with reckless indifference.
       The parties agree the court did not appoint counsel in this matter.
The People’s Opposition
       On March 11, 2021, the People filed opposition and argued Alley was ineligible
for relief because he was convicted of first degree murder based on his intent to kill,
pursuant to the language of CALCRIM No. 521, and he was not convicted under the
felony-murder rule or the natural and probable consequences doctrine.



                                              25.
       As previously noted, the People’s opposition included a copy of this court’s
opinion on direct appeal, and the complete set of printed instructions given at Alley’s jury
trial that resulted in his murder conviction, as supporting exhibits.
The Trial Court’s Denial of the Petition
       On May 25, 2021, Judge Orozco, who presided over the trial that resulted in
Alley’s first degree murder conviction, filed an order that denied Alley’s section 1170.95
petition. The court held Alley failed to make a prima facie case for relief because he was
convicted of first degree murder, he was not convicted under the felony-murder rule or
murder under the natural and probable consequences theory, and he was convicted as “a
principal in the crime or a direct aider. The jury found the petitioner acted willfully,
deliberately, and with intent to kill the victim.”
       On June 23, 2021, Alley filed a timely notice of appeal.
                                       DISCUSSION
I.     Section 1170.95
       We begin with the provisions and interpretation of section 1170.95.
       A.     Senate Bill No. 1437
       Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437) became effective
on January 1, 2019, and amended “ ‘the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life.’ ” (People v. Lewis (2021) 11 Cal.5th 952, 959 (Lewis).)
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now




                                              26.
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)8
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief.” (Lewis, supra, 11 Cal.5th at p. 959.)
       “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’ ”
(Lewis, supra, 11 Cal.5th at pp. 959–960.)
       “Where the petition complies with [section 1170.95,] subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show


       8  As amended, section 189, subdivision (f) states an exception that allows
“individuals to be convicted of felony murder even if they did not act with malice and do
not fall in one of the three categories of section 189, subdivision (e), where the victim is
a peace officer engaged in the course of his or her duties and the defendant knows (or
reasonably should know) these facts.” (People v. Hernandez (2021) 60 Cal.App.5th 94,
99.)

                                             27.
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not ... previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ ” (Lewis, supra, 11 Cal.5th at p. 960.)
       B.      Lewis
       In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially
sufficient petition [citation] and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the record of conviction to
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ ” (Lewis, supra, 11 Cal.5th at p. 957, italics added in original.) “ ‘If the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.’ ” (Id. at p. 963, italics added in original.)
       Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’ ” (Lewis,
supra, 11 Cal.5th at p. 974.) When the court conducts the prima facie determination,
section 1170.95, subdivision (b)(2) only permits screening out “noncomplying petitions,
not petitions that lack substantive merit.” (Lewis, at p. 968.)
       Lewis further held that after appointing counsel, the trial court may rely on the
record of conviction to determine whether the prima facie showing has been made in
order “to distinguish petitions with potential merit from those that are clearly meritless.”
(Lewis, supra, 11 Cal.5th at pp. 971.) “While the trial court may look at the record of

                                               28.
conviction after the appointment of counsel to determine whether a petitioner has made a
prima facie case for section 1170.95 relief, the prima facie inquiry under subdivision (c)
is limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause.” ’ ” (Lewis, supra, 11
Cal.5th at p. 971.)
       “ ‘However, if the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at
p. 971, italics added.)
       “Appellate opinions … are generally considered to be part of the record of
conviction. [Citation.] However, as we cautioned in [People v. Woodell (1998) 17
Cal.4th 448, 457], the probative value of an appellate opinion is case specific, and ‘it is
certainly correct that an appellate opinion might not supply all answers.’ [Citation.] In
reviewing any part of the record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] As the People emphasize, the ‘prima facie bar was intentionally
and correctly set very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.)
       “[T]here is no categorical bar to consulting the record of conviction at the prima
facie stage.” (Lewis, supra, 11 Cal.5th at p. 972, fn. 6.) “In sum, the parties can, and
should, use the record of conviction to aid the trial court in reliably assessing whether a
petitioner has made a prima facie case for relief under [section 1170.95,] subdivision (c).”
(Id. at p. 972, fn. omitted.)
       The prima facie determination is a question of law, and the court may deny a
petition at the prima facie stage if the petitioner is ineligible for resentencing as a matter
of law. (Lewis, supra, 11 Cal.5th at p. 966.)

                                              29.
       Lewis announced a prejudicial error standard under People v. Watson (1956) 46
Cal.2d 818, if the court failed to appoint counsel or violated the petitioner’s statutory
rights under section 1170.95, and the petitioner must “therefore ‘demonstrate there is a
reasonable probability that in the absence of the error he [or she] … would have obtained
a more favorable result.’ ” (Lewis, supra, 11 Cal.5th at p. 974.)
       Therefore, to demonstrate prejudice from the denial of a section 1170.95 petition
before the issuance of an order to show cause, the petitioner must show it is reasonably
probable that, absent error, his or her petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; see People v.
Watson, supra, 46 Cal.2d at p. 836.)
       C.     Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022. (2020–2021 Reg. Sess.; Stats. 2021, ch. 551, § 1 (Senate
Bill 775).) As a result of the amendments, section 1170.95 clarified that “persons
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a), italics added.)
       The amendments also codified the holding in Lewis that “[u]pon receiving a
petition in which the information required by this subdivision is set forth …, if the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.” (§1170.95, subd. (b)(3).) After the petition is filed, the People shall file a
response and the petitioner may serve a reply. (Id., subd. (c).)
       After the parties have the opportunity to submit briefs, “the court shall hold a
hearing to determine whether the petitioner has made a prima facie case for relief.”
(§ 1170.95, subd. (c).) If the petitioner makes the prima facie showing, “the court shall

                                             30.
issue an order to show cause.” (Ibid.) If the court declines to issue an order to show
cause, “it shall provide a statement fully setting forth its reasons for doing so.” (Ibid.)
       If an order to show cause is issued, “the court shall hold a hearing to determine”
whether to vacate the petitioner’s conviction, recall the sentence, and resentence
petitioner. (§1170.95, subd. (d)(1).) At the hearing, the prosecution has the burden to
prove beyond a reasonable doubt that petitioner is guilty of murder or attempted murder
under the amended versions of sections 188 and 189. (Id., subd. (d)(3).)
“At the hearing to determine whether the petitioner is entitled to relief … [t]he admission
of evidence in the hearing shall be governed by the Evidence Code, except that the court
may consider evidence previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony, stipulated evidence, and
matters judicially noticed. The court may also consider the procedural history of the
case recited in any prior appellate opinion. However, hearsay evidence that was
admitted in a preliminary hearing pursuant to subdivision (b) of Section 872 shall be
excluded from the hearing as hearsay, unless the evidence is admissible pursuant to
another exception to the hearsay rule. The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens. A finding that there is
substantial evidence to support a conviction for murder … is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (Ibid., as
amended by Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022, italics added.)
       With this background in mind, we turn to Alley’s appellate contentions.
II.    The Court’s Failure to Comply With Section 1170.95
       The court denied Alley’s petition before Lewis was decided and section 1170.95
was amended by Senate Bill 775, but the statutory amendments are applicable since this
case is not yet final on appeal. (See, e.g., People v. Vieira (2005) 35 Cal.4th 264, 306;
People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 306–309.)



                                             31.
       Alley filed his section 1170.95 petition using a preprinted form and checked the
box requesting appointment of counsel in the case. The parties agree that the court did
not appoint counsel before it found Alley failed to make a prima facie case, as required
by Lewis and section 1170.95, subdivision (b). In addition, the court did not request
further briefing from the parties or hold a hearing prior to declining to issue an order to
show cause, as required by subdivision (c).
       As explained above, the California Supreme Court has held that to demonstrate
prejudice from a court’s failure to appoint counsel and comply with the provisions of
section 1170.95 petition before deciding not to issue an order to show cause, the
petitioner must “ ‘demonstrate there is a reasonable probability that in the absence of the
error he … would have obtained a more favorable result.’ ” (Lewis, supra, 11 Cal.5th at
p. 974; People v. Watson, supra, 46 Cal.2d at p. 836.)
       Alley argues the court’s failure to appoint counsel was prejudicial because counsel
could have developed the record to support the petition’s allegations to state a prima facie
case for relief. While the court complied with subdivision (c) by stating reasons for not
issuing an order to show cause, Alley notes the court’s order stated it relied on the record
of conviction to deny his section 1170.95 petition, and it did not explain what aspects of
the record it relied on. Alley asserts the court may have denied relief by making
impermissible factual findings based on this court’s opinion on direct appeal, which the
People filed as an exhibit in opposition to the petition, even though that opinion did not
recite the evidence introduced at his trial.
       Alley argues the record of conviction includes the charging information that
showed Alley was charged with murder based on a felony-murder-rape theory, which
further supports the allegations in his section 1170.95 petition. Alley acknowledges the
People also filed the jury instructions from his trial in support of the opposition, but
asserts these instructions support the allegations in his petition since the aiding and
abetting instruction used the disapproved phrase “equally guilty,” and there were

                                               32.
instructions on an uncharged conspiracy theory that permitted the jury to convict him of
murder based on an imputed malice theory.
       Alley thus concludes that the court’s failure to appoint counsel was prejudicial
because counsel could have filed briefing and fully developed these issues to show that
he was convicted of murder based on a now impermissible theory of imputed malice, and
remand is required for the court to make the prima facie determination and issue an order
to show cause.
III.   The Court’s Error Was Not Prejudicial
       As clarified by Senate Bill 775’s amendments to section 1170.95, “persons
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime …” may file a petition to have that conviction vacated
under certain circumstances. (§ 1170.95, subd. (a), italics added.) However, a petitioner
is ineligible for resentencing if he was the actual killer; he was not the actual killer but,
with the intent to kill, aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted the actual killer in the commission of murder in the first degree; or
he was a major participant in the underlying felony and acted with reckless indifference
to human life. (§§ 188, subd. (a); 189, subd. (e); 1170.95, subd. (a)(3).)
       The prima facie determination under section 1170.95 is a question of law, and the
court may deny a petition at the prima facie stage if the petitioner is ineligible for
resentencing as a matter of law. (Lewis, supra, 11 Cal.5th at p. 966.)
       The opinion from the petitioner’s direct appeal is part of the record of conviction
that may be considered to determine whether the petitioner has made a prima facie
showing of resentencing eligibility. (Lewis, supra, 11 Cal.5th at p. 972.) However, the
role of the appellate opinion is circumscribed. The factual summary contained in an
appellate opinion is not considered admissible evidence regarding a petitioner's



                                              33.
resentencing eligibility (§ 1170.95, subd. (d)(3)), and the court may not engage in
factfinding based on the appellate opinion at the prima facie stage (Lewis, at p. 972).
       The court may rely on jury instructions, which are part of the record of conviction,
to make the prima facie determination because the instructions “given at a petitioner’s
trial may provide ‘readily ascertainable facts from the record’ that refute the petitioner’s
showing, and reliance on them to make the eligibility or entitlement determinations may
not amount to ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ ” (People v. Soto (2020) 51 Cal.App.5th 1043, 1055, disapproved on another
ground in Lewis, supra, 11 Cal.5th 952.)
       As noted by Alley, the People filed this court’s opinion on direct appeal in support
of its opposition, and, while it did not fully state the underlying facts, it is not clear if the
court made any premature factual findings when it denied the petition. While we have set
forth the evidence introduced at Alley’s trial that resulted in his murder conviction, we
have done so only to provide context to the parties’ arguments, and do not rely on this
factual statement to resolve the prejudice issue.
       We find the court’s failure to appoint counsel and otherwise comply with section
1170.95 was not prejudicial, and Alley was not eligible for relief as a matter of law. As
Alley acknowledges, the procedural record from his direct appeal may be considered in
determining prejudice, and we now turn to that record to find the court’s failure to
comply with section 1170.95 was not prejudicial.
       A.      CALCRIM Nos. 520 and 521
       Alley argued he was prosecuted under the felony-murder rule based on the charges
filed against him. The amended information charged codefendants Alley, Lopez, Molina,
and Vargas with count 1, first degree murder of Rice, with the gang special circumstance
and the felony-murder-rape special circumstance; count 2, forcible rape; count 3,
attempted forcible rape; and count 4, false imprisonment by violence.



                                               34.
       The procedural history also shows that at the first jury trial, where the four
codefendants were tried together, the jury was instructed on felony murder (CALCRIM
Nos. 540A-C) and the natural and probable consequences doctrine (CALCRIM No. 402).
Lopez was the only defendant convicted of first degree murder with both special
circumstances found true. The jury was unable to reach verdicts on the murder and false
imprisonment charges against Alley, and the court declared mistrials on those two counts.
The jury also found him not guilty of rape and attempted rape.
       At Alley’s second jury trial, he was the sole defendant and retried for count 1, first
degree murder, and count 4, false imprisonment. The jury was instructed on the gang
special circumstance for murder. In contrast to the first trial, however, the jury was not
instructed on the felony-murder rule, the felony-murder-rape special circumstance, the
natural and probable consequences doctrine, or any underlying target or nontarget
offenses aside from the elements of the charged offenses of murder and false
imprisonment.
       The jury at Alley’s second trial received CALCRIM No. 520 on murder, that the
People had the burden to prove he “committed an act that caused the death of another
person” and when he acted, “he had a state of mind called malice aforethought.”
CALCRIM No. 521 further stated that he was guilty of first degree murder “if the People
have proved that he acted willfully, deliberately, and with premeditation. The defendant
acted willfully if he intended to kill. The defendant acted deliberately if he carefully
weighed the considerations for and against his choice and, knowing the consequences,
decided to kill. The defendant acted with premeditation if he decided to kill before
committing the act that caused death.” (Italics added.) Also as to murder, the jury
received CALCRIM No. 625, voluntary intoxication: “You may consider evidence, if
any, of the defendant’s voluntary intoxication only in a limited way,” to decide “whether
the defendant acted with an intent to kill, or the defendant acted with deliberation and
premeditation.” (Italics added.)

                                             35.
       Alley was convicted of first degree murder, but the jury found the gang special
circumstance was not true, and he was found not guilty of false imprisonment.
       The entirety of the instructions thus show that Alley was not convicted under the
felony-murder rule or the natural and probable consequences theory, and the jury had to
find he had the intent to kill.
       B.      The Aiding and Abetting Instructions
       Alley asserts the aiding and abetting instructions permitted the jury to convict him
of murder based on imputed malice. “Generally, a defendant may be convicted of a
crime either as a perpetrator or as an aider and abettor. [Citation.] An aider and abettor
can be held liable for crimes that were intentionally aided and abetted (target offenses);
an aider and abettor can also be held liable for any crimes that were not intended, but
were reasonably foreseeable (nontarget offenses). [Citation.] Liability for intentional,
target offenses is known as ‘direct’ aider and abettor liability; liability for unintentional,
nontarget offenses is known as the ‘ “ ‘natural and probable consequences’ doctrine.” ’ ”
(In re Loza (2018) 27 Cal.App.5th 797, 801, fn. omitted; People v. Williams (2015) 61
Cal.4th 1244, 1268.)
       Under the direct theory, the prosecution “must show that the defendant acted ‘with
knowledge of the criminal purpose of the perpetrator and with an intent or purpose either
of committing, or of encouraging or facilitating commission of, the offense.’ ” (People v.
Gomez (2018) 6 Cal.5th 243, 279.) “Senate Bill 1437 does not eliminate direct aiding
and abetting liability for murder because a direct aider and abettor to murder must
possess malice aforethought.” (People v. Gentile, supra, 10 Cal.5th at p. 848.)
       Under the indirect theory, where the offense that “the perpetrator actually commits
is different from the originally intended crime, the natural and probable consequences
doctrine limits liability to those offenses that are reasonably foreseeable consequences of
the act originally aided and abetted.” (People v. Coffman & Marlow (2004) 34 Cal.4th 1,
108, italics added.) Under the natural and probable consequences theory as it previously

                                              36.
applied to aiding and abetting murder, “a defendant can be found guilty of murder if he or
she aids and abets a crime (i.e., the target crime) and murder (i.e., the nontarget crime) is
a natural and probable consequence of that target crime.” (People v. Chavez (2018) 22
Cal.App.5th 663, 683.)
       As the trial court found, the instructions given in this case were based on the direct
theory of aiding and abetting with the intent to kill, and not on an indirect theory based on
target and nontarget offenses. CALCRIM No. 400 stated that Alley could be guilty if he
“directly committed” the crime, or if he “aided and abetted a perpetrator, who directly
committed the crime.” (Italics added.) CALCRIM No. 401 further stated that to
convicted Alley under an aiding and abetting theory, the People had to prove the
perpetrator committed the crime, “[t]he defendant knew that the perpetrator intended to
commit the crime,” the defendant intended to aid and abet the perpetrator in committing
the crime, and the defendant’s words or conduct did in fact aid and abet the perpetrator’s
commission of the crime. (Italics added.)

       “Someone aids and abets a crime if he or she knows of the perpetrator’s
       unlawful purpose and he or she specifically intends to, and does in fact, aid,
       facilitate, promote, encourage, or instigate the perpetrator’s commission of
       that crime.” (Italics added.)
       The direct aiding and abetting theory was further expressed in CALCRIM
No. 404, that addressed voluntary intoxication and aiding and abetting – that if the jury
concluded Alley was intoxicated at the time of the crime, it could consider that evidence
to decide whether he “[k]new that Joseph Lopez, Michelle Molina, Elbert Vargas or
Sylvester Carter intended to commit murder” and he “intended to aid and abet” them “in
committing murder.” (Italics added.)
       It is thus clear that if the jury decided Alley was not the perpetrator but guilty of
first degree murder as an aider and abetter, it had to find that he knew the perpetrator
intended to commit murder, he intended to aid and abet the perpetrator in committing the
murder, and he knew the perpetrator’s unlawful purpose and specifically intended to, and

                                             37.
did in fact, aid, facilitate, promote, encourage, or instigate the perpetrator’s commission
of that crime.
       C.        “Equally Guilty”
       Alley argues the “equally guilty” phase in CALCRIM No. 400 was legally
erroneous and allowed him to be convicted of murder based on imputed malice. As
explained above, this instruction defined direct aiding and abetting and also stated: “A
person is equally guilty of the crime whether he or she committed it personally or aided
and abetted the perpetrator who committed it.” (Italics added.)
       In People v. Nero (2010) 181 Cal.App.4th 504 (Nero), a second degree murder
case, the jury asked the court during deliberations if it could find an aider and abettor
guilty of a greater or lesser offense than the direct perpetrator. (Id. at p. 517.) The trial
court responded by rereading CALJIC No. 3.00, that “ ‘[e]ach principal, regardless of the
extent or manner of participation, is equally guilty.’ ” (Nero, at p. 519, italics added in
original.) The trial court also “told the jurors that an aider and abettor ‘can bear no
greater responsibility as far as the degree.’ ” (Id. at p. 520.)
       Nero held the trial court committed prejudicial error because it precluded the jury
from finding an aider and abettor guilty of a lesser offense than the perpetrator. (Nero,
supra, 181 Cal.App.4th at p. 520.) By simply rereading the “equally guilty” jury
instruction, the trial court erroneously instructed the jury that the aider and abettor
necessarily was guilty of the greater offense of second degree murder if the jury found
the perpetrator was guilty of that offense. (Id. at pp. 517–518.) In reaching this holding,
Nero concluded the “equally guilty” language could be misleading “even in
unexceptional circumstances,” and the court’s decision to respond to the jury’s questions
by rereading CALJIC No. 3.00 resulted in the misinstructing the jury. (Id. at p. 518.)
       The possibility that the jury in Alley’s case may have relied on an imputed malice
theory based on the “equally guilty” phrase is foreclosed by the language in CALCRIM
No. 401, that an aider and abettor had to know the unlawful purpose of the perpetrator,

                                              38.
intend to encourage or facilitate the commission of the crime, and by act or advice, aided
or encouraged the commission of the crime. Where, as here, the court instructed the jury
with CALCRIM No. 401, there is “no reasonable likelihood the jurors would have
understood the ‘equally guilty’ language to allow them to base defendant’s liability for
first degree murder on the mental state of the actual shooter, rather than on defendant’s
own mental state in aiding and abetting the killing.” (People v. Johnson (2016)
62 Cal.4th 600, 641.)
       D.       The Conspiracy Instructions
       Alley next argues the instructions on uncharged conspiracy separately allowed the
jury to convict him of first degree murder based on an imputed-malice theory.
       “It is firmly established that evidence of conspiracy may be admitted even if the
defendant is not charged with the crime of conspiracy.” (People v. Rodrigues (1994) 8
Cal.4th 1060, 1134.) “ ‘Failure to charge conspiracy as a separate offense does not
preclude the People from proving that those substantive offenses which are charged were
committed in furtherance of a criminal conspiracy [citation]; nor, it follows, does it
preclude the giving of jury instructions based on a conspiracy theory [citations].’ ”
(People v. Belmontes (1988) 45 Cal.3d 744, 788–789, overruled on other grounds
by People v. Cortez (2016) 63 Cal.4th 101, disapproved of by People v. Doolin (2009) 45
Cal.4th 390.)
       Evidence of an uncharged conspiracy is relevant to prove criminal liability for acts
of coconspirators. (People v. Valdez (2012) 55 Cal.4th 82, 150.) When the prosecution
has not charged the crime of conspiracy but has introduced evidence of a conspiracy to
prove liability for other offenses, the court has a sua sponte duty to instruct on
CALCRIM No. 416. (People v. Williams (2008) 161 Cal.App.4th 705, 710; People v.
Smother (2021) 66 Cal.App.5th 829, 870.) The pattern version of CALCRIM No. 416
states that to prove an uncharged conspiracy: (1) the defendant intended to agree and did
agree with one or more other people to commit the target crime; (2) at the time of the

                                              39.
agreement, the defendant and the other members of the conspiracy intended that one or
more of them would commit the crime; (3) the defendant or the other member(s) of the
conspiracy committed an overt act to accomplish the crime; and (4) the overt act was
committed in California. (People v. Smothers, at p. 870 & fn. 4.)
          In People v. Rivera (2015) 234 Cal.App.4th 1350 (Rivera), the defendant was
charged with first degree murder on the theory that he either directly aided and abetted a
murder or he was a member of an uncharged conspiracy, the natural and probable
consequence of which was murder. (Id. at p. 1355.) On the uncharged conspiracy theory
of liability, the jury was instructed that it could convict the defendant of first degree
murder if it found (1) he conspired to commit the target crimes of murder, attempted
murder, robbery, and/or discharge of a firearm at an occupied vehicle, (2) a coconspirator
committed the charged crime of first degree murder; and (3) the murder was a natural and
probable consequence of the common plan or design of the crime that the defendant
conspired to commit. (Ibid.) The jury found the defendant guilty of first degree murder.
(Ibid.)
          Rivera relied on People v. Chiu (2014) 59 Cal.4th 155, where the California
Supreme Court held that an aider and abettor cannot be convicted of first degree murder
under a natural and probable consequences theory, and the aider and abettor’s liability for
that crime must be based on direct aiding principles. (Rivera, supra, 234 Cal.App.4th at
pp. 1352, 1356, citing Chiu, supra, 59 Cal.4th at pp. 158–159.) Based on Chiu, Rivera
held uncharged conspiracy liability for first degree murder was analogous to aiding and
abetting under the natural and probable consequences doctrine. (Rivera, at p. 1356.)
Rivera held that it was error to instruct the jury that it could convict the defendant of first
degree premeditated murder if it found that the target crime of the uncharged conspiracy
was discharging a firearm at an occupied vehicle and that first degree murder was a
natural and probable consequence of that target crime. (Rivera, at pp. 1355–1356 &
fn. 4.)

                                              40.
       Rivera explained that under both aider and abettor and uncharged conspiracy
theories, “the extension of liability to additional reasonably foreseeable offenses rests on
the ‘policy [that] conspirators and aiders and abettors should be responsible for the
criminal harms they have naturally, probably and foreseeably put in motion,’ ” a theory
that was rejected in Chiu. (Rivera, supra, 234 Cal.App.4th at pp. 1356–1357.) Rivera
held the instructional error was prejudicial and required reversal of the murder conviction
because the jury may have based the verdict on the natural and probable consequences
doctrine. (Id. at pp. 1357–1358.)
              1.     Analysis
       “Under the natural and probable consequences theory of aiding and abetting a
murder, a defendant can be found guilty of murder if he or she aids and abets a crime
(i.e., the target crime) and murder (i.e., the nontarget crime) is a natural and probable
consequence of that target crime.” (People v. Chavez, supra, 22 Cal.App.5th at p. 683.)
       As to conspiracy, “ ‘[a] conviction of conspiracy requires proof that the defendant
and another person had the specific intent to agree or conspire to commit an offense, as
well as the specific intent to commit the elements of that offense, together with proof of
the commission of an overt act “by one or more of the parties to such agreement” in
furtherance of the conspiracy. [Citations.] [¶] Criminal conspiracy is an offense distinct
from the actual commission of a criminal offense that is the object of the conspiracy.’ ”
(People v. Joseph (2021) 63 Cal.App.5th 1058, 1065.) However, “[c]ommission of the
target offense in furtherance of the conspiracy satisfies the overt act requirement.”
(People v. Jurado (2006) 38 Cal.4th 72, 121.) Moreover, “[t]he act of one conspirator is
the act of all. Each is responsible for everything done by his coconspirators, including
those things that follow as the probable and natural consequence of the execution of
the conspiracy.” (People v. Zacarias (2007) 157 Cal.App.4th 652, 657.)
       In this case, however, the jury was not instructed on the natural and probable
consequences of the uncharged conspiracy theory. Instead, the jury was instructed with

                                             41.
CALCRIM No. 416: “The People contend that the defendant conspired to commit one of
the following crimes: Murder or False Imprisonment. You may not find the defendant
guilty under a conspiracy theory unless all of you agree that the People have proved the
defendant conspired to commit at least one of these crimes, and you all agree which
crime he conspired to commit. You must also all agree on the degree of the crime.”
        The jury was not instructed on any target or nontarget offenses aside from the two
charged crimes: count 1, murder, and count 4, false imprisonment. The jury found Alley
not guilty of false imprisonment and, as a result, necessarily rejected finding him guilty
of murder under the uncharged theory of conspiracy to commit false imprisonment. If
the jury relied on the uncharged conspiracy theory to convict Alley of first degree
murder, the only way it could have reached that verdict was to rely on the uncharged
theory of conspiracy to commit murder. “[A] conviction of conspiracy to commit murder
requires a finding of intent to kill[.]” (People v. Swain (1996) 12 Cal.4th 593, 607.)
“ ‘[A]ll conspiracy to commit murder is necessarily conspiracy to commit premeditated
and deliberated first degree murder.’ ” (People v. Beck and Cruz (2019) 8 Cal.5th 548,
641.)
        As a result, if the jury convicted Alley of first degree murder based on an
uncharged conspiracy theory, the jury necessarily found that the target offense of the
uncharged conspiracy was first degree murder because it convicted Alley of first degree
murder and found him not guilty of false imprisonment. As this court held in Alley’s
direct appeal, “[b]y finding appellant guilty of murder, the jurors necessarily agreed that
appellant, one of his alleged co-conspirators, or all of them, had committed such an act;
i.e., ‘killed or assisted in killing the victim.’” (People v. Alley, supra, F055786, at p 14.)
Moreover, as explained above, the jury was instructed that if it did not find Alley was the
actual killer, it could only convict him of murder under the direct aiding and abetting
theory if it found he had the intent to kill Rice.



                                              42.
       E.     Conclusion
       We thus conclude that Alley was ineligible for resentencing under section 1170.95
as a matter of law based on the instructions given to the jury and the verdicts in this case,
and the court’s failure to appoint counsel and otherwise comply with the provisions of
section 1170.95 when it decided not to issue an order to show cause was not prejudicial.
                                      DISPOSITION
       The court’s order of May 25, 2021, denying Alley’s section 1170.95 petition, is
affirmed.




                                             43.